Citation Nr: 1145259	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to February 27, 2002, for the grant of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran had active service from May 1978 to October 1982.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New York, New York Regional Office (RO) that denied a TDIU.  The matter was appealed to the United States Court of Appeals for Veterans Claims (Court) on several occasions and returned to the Board.  A December 2004 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  The appellant appealed the assigned effective date of February 27, 2002.

In February 2006, the Board denied the Veteran's appeal of the assigned effective date, and he appealed the decision to the Court.  In November 2007, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (Motion).  In an Order also dated in November 2007, the Court granted the Motion, vacated the February 2006 Board decision, and remanded the case to the Board.  

In June 2008, the Board again denied entitlement to an earlier effective date for a total disability evaluation.  The Veteran appealed the decision to the Court.  The parties submitted briefs and in March 2011, the Court issued a Memorandum Decision, which vacated the Board's June 2008 decision and remanded the matter for adjudication consistent with its decision.  

In September 2011, the attorney submitted additional evidence and argument, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence of record shows the Veteran's claim for a TDIU was received by the RO on July 29, 1993.

2.  The preponderance of the evidence is against finding that the Veteran was precluded from following a substantially gainful occupation due solely to service-connected disabilities prior to February 27, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2002, for assignment of a TDIU, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.400, 4.15, 4.16, (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the Veteran of the information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This assistance includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice, effective May 30, 2008). 

In this case, the Board finds that there is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in February 2004 fulfills the requirements set forth under 38 U.S.C.A. § 5103(a).  An October 2005 statement of the case and the February 2006 Board decision provided a detailed notice and explanation as to how an effective date for a total disability evaluation based on individual unemployability due to service connected disorders are determined.  Finally, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Hence, VA has fulfilled its duties under the VCAA. 

To the extent that VA has failed to fulfill any duty to notify and assist the Veteran, the Board finds that error to be harmless and the evidence to rebut any suggestion that the appellant was prejudiced by VA's notice.  Of course, an error is not harmless when it "reasonably affect(s) the outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, however, because there is not a scintilla of evidence that any failure on the part of VA to further comply with the VCAA reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  While perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Memorandum Decision

In the March 2011 Memorandum Decision, the Court indicated that a claim for TDIU was governed by 38 C.F.R. § 4.16, which provided two avenues for the assignment of a total disability rating where the schedular rating was less than total.  See 38 C.F.R. § 4.16(a), (b).  The Court noted that the essential determination in either case was whether a veteran was unable to work due to service-connected disability or disabilities.  The Court addressed the appellant's arguments in turn.

First, the appellant argued that the Board inadequately explained its findings that the Social Security Administration decision did not demonstrate an inability to obtain or retain substantially gainful employment.  Following a discussion of the referenced decisions, the Court determined that the Board misunderstood the mandate of relevant case law.  See Holland v. Brown, 6 Vet. App. 443, 448 (1994); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Court noted that even though the VA and Social Security Administration's schemes were different, VA must nevertheless provide reasons or bases for rejecting the Social Security Administration's conclusions.  

Second, the appellant argued that the Board failed to address an August 1992 medical report by Dr. D.K.  The Court determined that the Board failed to provide an adequate statement of reasons or bases for its treatment of this evidence.  

Third, the appellant argued that the Board did not adequately explain its rejection of three reports by Dr. F.P.  Specifically, reports dated in March 1997, July 1997, and in February 2001.  The Court determined that the Board did not provide adequate statements of reasons or bases with regard to the first two reports; and that it must address the February 2001 report, which was not previously addressed.  

Fourth, the appellant argued that the Board's statement that the preponderance of the evidence was against the claim was conclusory and inadequately explained.  The Court did not reach this issue but indicated that on remand, if the Board still found the benefit-of-the-doubt doctrine inapplicable, it must provide a satisfactory explanation as to why the evidence was not in equipoise as there appeared to be significant evidence in support of the claim. 

Following the above discussion, the Court noted that the Board appeared to require a medical opinion to make the determination regarding unemployability.  It noted that the physician's job was to provide diagnoses and set forth opinions regarding medical causation, but that VA was charged with finding facts and applying the appropriate legal standard, including using its judgment to determine whether the unemployability standard had been met.  Thus, "the Board was required to determine whether the evidence supported a finding that the appellant was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to February 2002, not whether a particular piece of evidence stated as much."  

Next, the Court indicated that based on the record, it could not state that the appellant had not been prejudiced by the Board's various errors - failing to provide adequate reasons and bases for rejection of favorable evidence and misinterpreting 38 C.F.R. § 4.16 by requiring a medical opinion, as opposed to a VA determination regarding employability.  

Finally, the Court noted that the Board did not provide an adequate statement of reasons or bases discussing whether the requirements under 38 C.F.R. § 4.16(b) were met and that such discussion must analyze the matter under Thun v. Peake, 22 Vet. App. 111, 115 (2009).  The Court further indicated that on remand, the Board must consider all the evidence discussing the appellant's ability to work prior to February 27, 2002, under 38 C.F.R. § 4.16(a) or (b), and provide an adequate statement of reasons or bases for any evidence that it rejects or finds unpersuasive.  

In an effort to comply with the Memorandum Decision, the Board finds it necessary to set forth the evidence in detail.  

Factual Background

The Veteran's VA Form 21-8940 claiming entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, was received by VA on July 29, 1993.  In May 1995, the RO denied entitlement to TDIU.  Following a lengthy appeal, in December 2004, the RO granted entitlement to TDIU effective February 27, 2002.  The Veteran disagreed with the effective date and subsequently perfected this appeal.  The subsequent procedural history was discussed in the Introduction section above.  

By way of history, the Veteran underwent a left knee surgery in April 1992.  The Veteran was assigned a 100 percent evaluation based on the need for convalescence following surgery for the period from April 1992 to May 1993.  See 38 C.F.R. § 4.30.  

In August 1992, in connection with his claim for Social Security benefits, the Veteran underwent an orthopedic evaluation by Dr. D.K.  On physical examination, the Veteran walked with a limp on the left, carrying a cane.  Without the cane he had a severe limp.  Range of motion of the left knee was from 30 to 105 degrees of flexion with severe swelling and marked tenderness.  There was a 2-inch atrophy of the left thigh compared to the right.  Impression was severe internal derangement at the left knee status post anterior cruciate ligament reconstruction.  The examiner indicated that the Veteran's ability to do work-related activities was severely limited by the left knee condition, which limits him in ambulation, lifting or carrying heavy objects.  

A May 1993 statement from the Chief, VA Medical Administration Service, indicates that the Veteran would be able to participate in light duty work for 4 hours per day starting in June 1993.  Limitations included no prolonged standing or heavy lifting. 

In May 1993, an Administrative Law Judge for the Social Security Administration made the following findings:

1. The claimant met the disability insured status requirements of the Act on April 4, 1992, the date the claimant stated he became unable to work, and continues to meet them through December 31, 1995.  

2. The claimant has not engaged in substantial gainful activity since April 4, 1992.

3. The medical evidence establishes that the claimant has severe musculoskeletal impairments.

4. The severity of the claimant's impairments meets the requirements of section 1.03(B), Appendix I, Subpart P, Regulations No. 4 and has precluded him from working for at least 12 continuous months (citations omitted).

Correspondence from the Veteran's previous employer dated in September 1993 indicates that for the period from September 3 to October 3, 1993, they did not have a light duty job available.  

An October 14, 1993 Medical Justification for Light Duty form completed by a VA physician indicates that the Veteran was limited in various tasks as well as time per day.  The physician noted a probable return to full duty in 6 months.  

An October 18, 1993 Summary of Medical Findings completed by a Postal Service medical officer indicates that the Veteran walked with a cane.  He further noted "max lifting 10 lbs.  Not lifting above [right] shoulder.  4 [hours]." 

Correspondence from the Post Office dated in March 1994 indicates that it was proposed to remove the Veteran from employment for continuous absence without official leave (charge #1); and failure to follow instructions (charge #2).  In discussing charge #2, it was noted that in May 1993, the claimant was cleared by the Postal Service medical office to return to work 4 hours per day, but failed to return to duty.  By letter dated October 18, 1993, he was instructed to return to light duty for an assignment based on his restrictions on October 20, 1993, but again failed to report for duty.  The Veteran subsequently resigned, effective March 21, 1994.  

In a July 1996 statement, the Veteran stated that he could not work and was not seeking employment due to his disability.  He further stated that he resigned from his last employment due to disability.  

The Veteran underwent a VA psychosocial survey in July 1996.  He reported that he was a high school graduate with some college.  The social worker noted that the Veteran's orthopedic problems have interfered with his work at the Post Office.  He has no other vocational skills and may benefit from vocational rehabilitation.  

In connection with his claim for Social Security benefits, the Veteran underwent an orthopedic evaluation in November 1996 by Dr. A.S.  Physical examination revealed an antalgic gait.  All range of motion of the upper extremities was normal.  Regarding functional capacity, the physician indicated that at present, there was moderate limitation in regards to lifting and carrying heavy objects.  The claimant could do light physical exertion in regards to standing and walking, pushing and pulling.  There was no limitation in manipulative use of both hands.  Activities to be limited at that time included activities such as stooping, crouching, squatting, and climbing, with minimal limitation in bending and sitting.  

A December 1996 Social Security "Explanation of Determination" indicates that medical evidence shows near normal examination findings.  It was noted that since the previous decision, the claimant's condition had improved and he was able to perform light work.  It was further noted that while his condition prevented him from returning to his usual job, there were many other jobs that he could do.  

A March 1997 treatment note from Dr. F.P. indicates that the Veteran has a total disability secondary to a previous knee injury sustained in boot camp.  Physical examination showed an unequivocal effusion and limitation of flexion and extension.  The physician further stated that the claimant was "definitely totally disabled and he should be scheduled for an arthroscopy soon."  

Private records show that the Veteran underwent left knee arthroscopy, debridement of fibrous bands, subtotal synovectomy, debridement of the anterior cruciate ligament, and partial medial and lateral meniscectomies in April 1997.  

In May 1997, the Veteran underwent additional orthopedic evaluation by Dr. K.S.  Impression included degenerative osteoarthritis of the left knee; and status post repair of torn anterior cruciate ligament.  The examiner noted that functionally, due to the knee condition and recent surgical procedure, the Veteran may have some difficulty standing, walking and carrying heavy objects.  At that time, he was able to sit for 1 hour, stand for 15 minutes, walk less than 1 block, and lift and carry 15 pounds.  

A July 1997 treatment note from Dr. F.P. discussed the Veteran's bilateral knee, left shoulder, and back disabilities.  The physician believed that the Veteran was totally disabled at this time and may require several operations in order to improve maximally.  An August 1997 office note from Dr. F.P. indicates that in addition to his left knee and left shoulder complaints, the Veteran now had pain in the right shoulder and right groin secondary to a fall 3 days earlier.  He apparently was injured while wrestling with his nephew.  Dr. F.P. believed he had bicipital tendonitis.  

VA joints examination in October 1997 documented a left knee effusion.  Range of motion was 10 to 100 degrees.  There was also slight lateral and medial instability.  VA spine examination at that time noted chronic low back pain.  

In October 1997, Dr. F.P. responded to a request for information from the Social Security Administration.  He described the Veteran's gait as antalgic.  Muscle power in the left lower extremity was 3/5 with atrophy noted.  Dr. F.P. indicated that the Veteran was able to stand/walk for brief periods during a work day, but was not able to lift 10 pounds occasionally during a work day.  

Records from the Social Security Administration dated in January 1998 indicate that the Veteran's period of disability was ceased effective December 1996 based on a determination that medical improvement related to the ability to perform work had occurred.  Since the cessation of benefits, the Veteran had additional left knee surgery.  The November 1996 and May 1997 consultative examinations were discussed, as well as the records from the Veteran's treating physician, Dr. F.P.  The Veteran was again found to be disabled.  

A March 1999 statement from Dr. F.P. indicates that due to the Veteran's condition of left knee, back, and right knee and other illnesses, he was unable to obtain gainful employment.

The Veteran underwent a VA joints examination in May 1999.  He walked with a limp and left knee range of motion was limited.  Following a request for clarification, the VA orthopedist completed a Memorandum in March 2000.  He indicated that the Veteran was permanently partially disabled with a loss of 25 percent of his ability for employment.  Specifically, he was unable to endure long standing, heavy lifting, and bending.  On VA spine examination in March 2000, the orthopedist indicated that the Veteran was partially permanently disabled but may do light duty work.  

In an April 2000 statement, Dr. F.P. verified that the Veteran was under his care for multiple orthopedic problems.  It was his opinion that the Veteran was unable to perform any gainful employment.  In January 2001, VA requested clarification as to what "orthopedic problems" he was referring to.  In February 2001, Dr. F.P. responded, indicating that the Veteran was disabled secondary to an old anterior cruciate ligament tear and reconstruction that was performed in 1978.  He further stated that relative to the Veteran's back, he has a long history of back pain and a left lumbar radiculopathy.  

A November 2000 VA joints examination indicates that the Veteran was able to ambulate without assistive device for up to 2 blocks.  Range of motion of the bilateral knees was 0 to 120 degrees with pain and crepitus.  

A June 2001 record from Dr. F.P. indicates that the Veteran has multiple problems (shoulder, back, and knee pain).  He noted that the Veteran was definitely disabled.  

A March 2002 record from Dr. F.P. indicates that the Veteran "has a lumbar radiculopathy, and an injury to the left knee which is a very significant disability causing him to be unable to find employment."  

On spine and joint examinations in June 2002, the Veteran indicated that he was unable to work due to pain and that he could no longer work at the Post Office due to the requirements of walking, standing, and lifting.  Physical examination showed a slow antalgic gait.  
 
The Veteran underwent a VA psychiatric examination in October 2002.  He reported that he went on disability in 1992 due to left knee problems.  The examiner noted that the claimant was not presently working because of physical limitations related to his knee and he was not planning to return to work.  From a psychiatric standpoint, his psychiatric disability would not preclude him from working, but his irritability and volatility would likely make it difficult to maintain steady employment.  

The Veteran underwent VA spine and joint examinations by Dr. K. in April 2003.  Examination of the left knee revealed pain and limited motion.  There was normal ambulation without assistive device and mild left knee varus.  Limitation of motion of the lumbar spine was described as moderate.  The examiner indicated that the Veteran was employable provided there were no requirements for prolonged standing or ambulation.  In response to the question "is it at least as likely as not that Veteran's service connected left knee low back preclude him from engaging in a substantially gainful occupation", the examiner responded "no".   

The Veteran also underwent a VA peripheral nerve examination by Dr. H. in April 2003.  The Veteran reported that he was disabled secondary to back and knee pain.  Following examination, the examiner indicated that the Veteran was unemployable secondary to chronic low back pain and that he was chronically incapacitated.  

On VA examinations in March 2004, the examiner indicated that it was less likely than not that the Veteran's service-connected low back and/or left knee disorder results in a marked interference with employment.  He further indicated that alone, the Veteran's left knee, low back, and dysthymic disorders did not preclude the Veteran from engaging in substantially gainful occupation.  All together, however, it was likely that they did.  

By rating decision of December 2004, the TDIU was granted as of February 27, 2002.  It is from this rating action that the current appeal stems.

An August 2011 report from a private physician, Dr. P.C., indicates that he reviewed pertinent medical records made available to him regarding the Veteran.  The physician referenced various medical records and stated the following:  

In reviewing [the Veteran's] medical records, it is quite clear that his service-connected left knee injury has resulted in severe symptoms which adversely impacted his activities of daily living.  Despite four operative interventions, a multitude of providers have found that [the Veteran's] left knee posed a significant limitation on his ability to perform his duties as a mail carrier for the USPS.  The physical limitations placed on him by his treating physician during his rehabilitation resulted in the loss of his job.  His prospects of finding gainful employment would have been severely limited by his work hour restrictions and limitations on standing and lifting.  Since his symptoms never improved in the postoperative phase and in fact worsened, his restrictions would have been even more onerous.  These circumstances resulted in his unemployment and more importantly, left him unable to secure and maintain substantial gainful employment since 1992 solely due to his knee problems.  

After reviewing [the Veteran's] medical records and the pertinent medical literature, it is my medical opinion that [the Veteran's] service-connected left knee injury is more likely than not the cause of his disability and unemployability from the time of his ACL reconstruction in April 1992.  Although I am aware that a Social Security Administration determination is non-binding to the VA, it is my opinion that the evidence supports a total disability rating due to unemployability and I agree with the SSA determination establishing disability in 1992.  

Analysis

The general rule with respect to an award of increased compensation is that the effective date for such an award shall be fixed in accord with the facts found but not earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  VA's implementing regulations further provide that the effective date of an increase shall be the date entitlement arose or the date a claim is received, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  In that situation, the law provides that the effective date "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, lay persons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

On review, a claim of entitlement to TDIU was received July 29, 1993.  The Board finds nothing in the claims file that would reasonably constitute an informal claim for TDIU prior to July 1993.  The parties appear to accept this date as the earliest possible effective date.  Thus, the Board must determine when entitlement to TDIU arose.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.); see also Thun v. Peake, 22 Vet. App. 111, 117 (2008); Kellar v. Brown, 6 Vet. App. 157, 162 (1994). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the claims file shows that the Veteran's combined disability rating was 30 percent from July 24, 1991 (based on left knee disability only); and 40 percent from June 1, 1997 (based on left knee disability at 30 percent under Diagnostic Code (DC) 5257 and a separate 10 percent for arthritis).  Temporary total evaluations were assigned pursuant to 38 C.F.R. § 4.30 based on the need for convalescence following surgery from April 6, 1992 to May 1, 1993 and from April 8, 1997 to June 1, 1997.  

Effective July 22, 1997, the Veteran's combined disability rating was 50 percent (based on left knee disability at 30 percent under DC 5257 and a separate 10 percent for arthritis; and lumbar spine disability at 20 percent).  

Effective January 23, 1998, the Veteran's combined disability rating, to include the bilateral factor, was 60 percent (based on left knee disability at 30 percent under DC 5257 and separate 10 percent for arthritis; lumbar spine disability at 20 percent; right knee disability at 10 percent; and dysthymic disorder with personality disorder at 0 percent).  The Veteran was also assigned a 10 percent evaluation for left lower extremity radiculopathy effective December 6, 2001.  

On review, the schedular requirements for TDIU were not met until January 23, 1998.  See 38 C.F.R. § 4.16(a) (disabilities affecting the orthopedic system will be considered as one disability).  

In September 2011, the attorney argued that entitlement to TDIU was warranted on an extraschedular basis from July 29, 1993 to January 23, 1998; and that entitlement to TDIU was warranted on a schedular basis from January 23, 1998 to February 27, 2002.  

In accordance with the Memorandum Decision, the Board must determine whether prior to February 27, 2002, the Veteran was unemployable due to service-connected disability or disabilities.  For the purposes of this case, the Court saw no reason to distinguish the standards under 38 C.F.R. § 4.16(a) and (b).  

As set forth in the factual background, the claims file contains extensive evidence, to include numerous medical records and opinions.  In compliance with the Memorandum Decision, the Board will discuss the specifically referenced records in detail.  

First, the Board acknowledges the May 1993 Social Security Administration decision.  This decision indicates that the claimant had not engaged in substantial gainful activity since April 4, 1992 and that he had a severe musculoskeletal impairment which precluded him from working for 12 continuous months.  The Board observes that the Veteran was unable to work at his usual occupation at the Post Office following the April 1992 surgery and indeed, he was receiving a temporary total evaluation from VA based on the need for convalescence for the period from April 1992 to May 1993.  The Administrative Law Judge's findings, however, do not establish that the claimant was unable to work in any other occupation, such as a sedentary position.  In fact, the Administrative Law Judge noted that since the Veteran met specific criteria for a severe musculoskeletal impairment, "it is not necessary to determine whether he has the residual functional capacity to do any past relevant work or any other work which exists in significant numbers in the national economy."  

The Board also acknowledges the January 1998 decision, which reinstated Social Security disability benefits.  On review, this decision appears to have been based, in large part, on the fact that the Veteran had additional left knee surgery and continued with left knee, left shoulder, back, and right knee pain.  The Board notes that while the November 1996 and May 1997 consultative examinations, which were requested by the Social Security Administration, suggest some functional limitations, they clearly do not establish that the Veteran was unable to secure or follow any form of substantially gainful employment.  The fact that the Social Security Administration determined that the Veteran continued to meet the relevant listing of impairments (arthritis of a major weight bearing joint due to any cause with the history of persistent joint pain and stiffness with signs of marked limitation of motion or abnormal motion of the affected joint on current physical examination with reconstructive surgery or surgical arthrodesis of a major weight bearing joint and returned to full weight bearing status did not occur, or is not expected to occur, within 12 months of onset) and was disabled for Social Security purposes, simply does not establish that the Veteran met VA's criteria for a total disability evaluation.  In this regard, the Board observes that VA's criteria do not include a similar listing of impairments that automatically establish entitlement.  Rather, it is necessary to determine whether the § 4.16 standard has been met.  

Second, the Board turns to Dr. D.K.'s August 1992 report, which indicates that the Veteran was severely limited in his ability to do work-related activities by his left knee condition, which limits him in ambulation, lifting or carrying heavy objects.  On review, this medical statement suggests that the Veteran was limited in his work at the Post Office or any other job which required ambulation, lifting, or carrying.  This statement does not address other forms of employment, such as sedentary activities, and absolutely does not indicate that the Veteran was unable to obtain or maintain any form of substantially gainful employment.  

Third, the Board will address the referenced reports by Dr. F.P.  The March 1997 report indicates that the Veteran "has a total disability secondary to a previous knee injury sustained in boot camp."  On review, it is somewhat unclear whether this was history reported by the Veteran; however, given that following the physical examination, the physician stated that the Veteran was definitely totally disabled, the Board assumes it was meant to be a medical determination.  Notwithstanding, it can be interpreted as meaning that the claimant was totally disabled from any occupation requiring a healthy left knee.  The Board does not interpret it to mean that the Veteran was disabled from all forms of substantially gainful employment due to his left knee.  The Board further notes that the Veteran was about to undergo additional surgery and was awarded a temporary total disability evaluation based on the need for convalescence from April 1997 to June 1997.  

Regarding the July 1997 record from Dr. F.P., which also indicates that the Veteran was totally disabled, the Board notes that in addition to service-connected disabilities, the examiner also considered a nonservice-connected shoulder disorder.  Thus, the Board cannot determine to what extent each of the Veteran's injuries contributed to the physician's conclusion and the statement is not assigned significant probative value.  

Regarding Dr. F.P.'s February 2001 record, which indicates that the Veteran is disabled due to his left knee disability and that he also had back pain and left lumbar radiculopathy, the Board observes that this statement was received in response to a request for clarification of the physician's April 2000 statement, wherein he indicated that the Veteran had multiple orthopedic problems and was unable to perform any gainful employment.  The examiner, however, did not discuss why the Veteran would be unable to perform a sedentary or other non-physically demanding occupation.  Thus, even considering these statements together, the Board does not find them highly probative regarding the question herein.  

Although not specifically addressed in the Memorandum Decision, the Board has also considered Dr. F.P.'s March 2002 statement that the Veteran had radiculopathy and a significant left knee injury which caused him to be unable to find employment.  The Board notes, however, that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As discussed, the claims file contains numerous medical opinions addressing the Veteran's disability level and ability to work.  The most recent opinion is dated in August 2011 and is retrospective in nature.  The physician essentially stated that the claimant has been unable to secure and maintain substantial gainful employment since 1992 solely due to his left knee problem.  The Board acknowledges the opinion, but considering all evidence of record, questions why the Veteran would be unable to perform any type of employment solely due to a knee injury.  Even consideration of all service connected disorders does not show an inability to pursue gainful employment prior to the date the TDIU was assigned.  Sedentary employment is not shown to be precluded.

In the September 2011 argument, the attorney asserts that August 2011 opinion comments on the claimant's ability to do sedentary employment.  Specifically, the statement that the physical limitations resulted in the loss of his job and that the prospects of finding gainful employment would have been severely limited by the work hour restrictions and limitations.  On review, the Board fails to find a specific reference to sedentary employment or any adequate discussion or supporting rationale for the conclusion that the left knee disability precludes the Veteran from securing or following all forms of substantially gainful employment.  Thus, the Board does not agree with the attorney's assertion that the opinion should be afforded substantial probative weight.

The Board also finds it necessary to point out other factors which influenced its decision.  The general contention throughout the record and in the August 2011 opinion is that the Post Office did not have any jobs that met the Veteran's work restrictions and thus, he was forced to resign due to disability.  Review of the records received from the Post Office indicates that while they did not have a light duty job available from September 3 to October 3, 1993, the Veteran was instructed to return to light duty for an assignment based on his restrictions in October 1993 and he failed to do so.  Additionally, the July 1996 psychosocial survey indicates that the Veteran may benefit from vocational rehabilitation.  The overall evidence suggests that the Veteran did not return to duty as requested nor is there any indication that he sought vocational rehabilitation.  There is also no indication that the Veteran sought or attempted any type of employment after he resigned from the Post Office.  

The Board further notes that despite the Veteran's assertions of severe disability and difficulties with ambulation, an August 1997 treatment note from Dr. P.F. indicates that he was injured while wrestling with his nephew.  The Board questions how a person who is so disabled that they cannot do any sort of work can engage in such a physically demanding activity as wrestling.  

On review, the Board finds that the preponderance of the evidence is against finding that the Veteran was unemployable due to service-connected disabilities prior to February 27, 2002.  The Board has considered all relevant evidence and acknowledges the various statements that the Veteran is totally disabled.  The evidence clearly shows that the Veteran has some physical limitations or restrictions due to his service-connected disabilities and the Board concedes that the claimant would likely be unable to work in any physically demanding occupation.  As illustrated in the factual background, however, there is a significant amount of evidence which suggests that the Veteran is not totally disabled from all forms of employment.  For example, the 1996 orthopedic evaluation for Social Security indicates that the Veteran could do light physical exertion and there was no limitation in the manipulative use of his hands.  The March 2000 VA Memorandum indicates only a partial disability with 25 percent loss of ability for employment.  Various other examiners have indicated or suggested that the Veteran could do light duty work.  

Determining whether the evidence is in equipoise is not a matter of counting the positive versus negative opinions of record, but rather, is based on a review of the overall evidence with application of the appropriate legal standard.  Based on the above discussion, the Board finds that the overall negative evidence outweighs the positive evidence and as such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

As discussed in detail above, the Board has determined that the Veteran was not unemployable due to service-connected disabilities prior to February 27, 2002.  Thus, there is no basis for referral for extraschedular consideration for the period prior to January 23, 1998.  See 38 C.F.R. § 4.16(b); Thun.  

In summary, the Board has considered all relevant evidence and finds that the criteria for an effective date prior to February 27, 2002, for the award of a total disability evaluation based on individual unemployability are not met.  See 38 C.F.R. §§ 3.400(o)(1), 4.16.  Under the circumstances of this case, the exception set forth at 38 C.F.R. § 3.400(o)(2) is also not for application.  


ORDER

Entitlement to an effective date earlier than February 27, 2002 for assignment of a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


